340 S.W.3d 320 (2011)
Larry WHITE, Plaintiff,
Michael Moore, Intervenor/Appellant,
v.
The CITY OF LADUE, Missouri, Defendant/Respondent.
No. ED 95593.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2011.
Michael Moore, St. Louis, MO, pro se.
Gerard T. Carmody, Teresa Dale Pupillo, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Michael Moore sought to intervene in Larry Wright's action against the City of Ladue for wrongful discharge and violation of the Missouri Sunshine Act. The trial court denied Mr. Moore's motion, and he now appeals that decision. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).